Citation Nr: 1733475	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for arthritis of the arms. 

2. Entitlement to service connection for a left shoulder disability. 

3. Entitlement to service connection for a cervical spine disability. 

4. Entitlement to service connection for a lumbar spine disability. 

5. Entitlement to service connection for a bilateral knee disability. 

6. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to May 1991 to include service in the Southwest Asia Theater of Operations.  He also served on active duty for training from November 1976 to March 1977.  The appellant retired from the National Guard. 

This case was previously before the Board of Veterans' Appeals (Board) in January 2015 and January 2017.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of service connection for headaches, arthritis of the arms, and left shoulder, cervical spine, lumbar spine and bilateral knee disabilities.  Thereafter, the case was returned to the Board for further appellate action.

In January 2014, the Veteran testified at a video conference before the undersigned.  

After reviewing the record, the Board finds that still-additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's January 2017 remand, the Agency of Original Jurisdiction (AOJ) obtained records reflecting the Veteran's treatment and laboratory work by C.S.B., M.D. from September 2011 through March 2017.  

Following the receipt of those records, the remand directed the AOJ to have the Veteran's entire record reviewed by a VA physician.  To date, that review has not been accomplished.  Such a deficiency suggests less-than-full compliance with instructions in the Board's remand and must be remedied.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is remanded for the following action:

1.  Have the Veteran's entire record reviewed by a VA physician.  The VA physician must opine whether it was at least at least as likely not (at least a 50/50 chance) that the claimed arthritis of the arms, left shoulder disability, cervical spine disability, lumbar spine disability, bilateral knee disability, and/or headaches are related to service.  

The reviewing physician must provide a fully reasoned rationale for any and all opinions offered.  If examiner is unable to render an opinion without resorting to speculation, he or she must state why that is so.

2.  After completing any additional development warranted and determining that the reviewing physician's report is in full compliance with the directive detailed above, readjudicate the issues of entitlement to service connection for arthritis of the arms, a left shoulder disability, a cervical spine disability, a lumbar spine disability, a bilateral knee disability, and headaches. 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

